Citation Nr: 0627314	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis C claimed as the result of VA 
surgery in January 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied compensation under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis C.

In January 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The Board 
remanded this claim in August 2004 for additional development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDING OF FACT

The competent medical evidence indicates that the veteran did 
not receive a blood transfusion when he was hospitalized at a 
VA facility in January 1988, and contraction of hepatitis is 
unrelated to VA treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for contraction of hepatitis C due to VA 
hospital care have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a September 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for compensation benefits under 
38 U.S.C.A. § 1151, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was 
informed of the types of evidence needed in a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  VA 
also asked the veteran to submit any evidence he had in his 
possession that pertained to the claim.  Thus, the September 
2004 letter therefore provided the notice of all four 
elements that were discussed above.

As noted above, the September 2004 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Following the issuance of 
the letter, the veteran had an opportunity to supplement the 
record and participate in the adjudicatory process after the 
notice was given.  Additional medical records, both private 
and VA, were obtained, and the claim was subsequently 
readjudicated by the RO in February 2005 and October 2005, 
when it issued supplemental statements of the case.  For 
these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such, as the issue before the Board is not one of service 
connection, but rather compensation under the provisions of 
38 U.S.C.A. § 1151.  

VA has obtained VA medical records and private medical 
records.  VA has not provided the veteran with an examination 
or an opinion in connection with the claim for compensation; 
however, such was not required.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 does 
not meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2005).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.
II.  Compensation under 38 U.S.C.A. § 1151

The veteran asserts that he contracted hepatitis C when he 
underwent surgery in January 1988 at a VA facility for a 
duodenal ulcer with upper gastrointestinal bleed.  At the 
January 2004 hearing before the undersigned, the veteran 
testified he had been told he had hepatitis C in 1988.  He 
denied using drugs intravenously or ever being stabbed with a 
knife.  The veteran noted that testing blood for hepatitis C 
did not start until 1992.  He stated he contracted hepatitis 
C while undergoing the surgery.

As applicable to this case, Title 38 of the United States 
Code, § 1151, provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, and the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
the proximate cause of additional disability was an event 
that was not reasonably foreseeable, compensation shall be 
awarded in the same manner as if such disability were service 
connected.

Also, under 38 C.F.R. § 3.361, effective September 2, 2004, 
it provides that claims under 38 U.S.C.A. § 1151 received by 
VA on or after October 1, 1997, which applies here, must 
establish causation where the evidence shows that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Id. at (c)(1).  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  Id.  

Stated differently, the requirements for benefits under 
38 U.S.C.A. § 1151 are threefold: there must be (1) evidence 
of a current disability; (2) evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment which is proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the contraction of 
hepatitis C.  With respect to element (1), the evidence shows 
that the veteran currently has a diagnosis of hepatitis C.  
Accordingly, element (1), medical evidence of a current 
disability, is satisfied.

The essential factual question before the Board is whether 
element (2), incurrence or aggravation of disease or injury 
as a result of VA medical treatment which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA or by 
an event not reasonably foreseeable, has been met.  In 
essence, the veteran's sole argument is that he contracted 
hepatitis as a result of a transfusion during hospitalization 
at a VA facility in January 1988.  Review of the hospital 
summary shows that the veteran's blood was tested prior to 
surgery, which revealed that the hepatitis B surface antigen 
was nonreactive.  The operation report shows the veteran 
received intraoperative fluids of crystalloid.  It is based 
upon this fact that the veteran asserts he developed 
hepatitis.  There is no documentation in the hospital summary 
or operation report of any blood transfusion.  

The claims folder includes March 1992 and February 1993 
private medical records that show a negative past medical 
history of hepatitis.  However, a January 2000 private 
medical record shows that the veteran had a new diagnosis of 
hepatitis C and that the veteran reported he had undergone a 
blood transfusion in 1988, when he had ulcer surgery.  A July 
2000 private medical record shows that the veteran admitted 
to intravenous drug abuse and having undergone a blood 
transfusion prior to 1992.   He denied having a tattoo or 
having had a hepatitis B vaccine.  The report of a blood 
transfusion was based on the veteran's subjective report of 
events.  As stated above, the contemporaneous VA 
hospitalization records show no evidence of any blood 
transfusion at the time he underwent surgery.  It would seem 
unlikely that the operation report would indicate that the 
veteran received intraoperative fluids of crystalloid but 
failed to mention a blood transfusion.  Thus, the January 
1988 operative report is entitled to greater probative 
weight.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

To summarize, there is no reliable medical evidence to 
substantiate the veteran's contention that he received a 
blood transfusion while undergoing surgery at a VA hospital 
in January 1988.  Such factual evidence would be a necessary 
antecedent to any further medical opinion as to element (3) 
that such transfusion caused the veteran's hepatitis.  
Causation has not been shown, and element (2) is therefore 
not met and entitlement to compensation under 38 U.S.C.A. § 
1151 cannot be established.  

As to element (3), even assuming without conceding for 
discussion purposes that the veteran had received a blood 
transfusion as he has contended, there is no competent 
evidence linking hepatitis to the January 1988 VA treatment.  
Additionally, there is no evidence that the contracting 
hepatitis from a blood transfusion was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.  Accordingly, element (3) is also 
not met and any lay opinion as to this element would not be 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person cannot offer a competent opinion on 
a subject requiring medical knowledge); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In conclusion, for reasons stated above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
His request for compensation under 38 U.S.C.A. § 1151 is 
denied.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).



ORDER

Compensation under 38 U.S.C.A. § 1151 for contraction of 
hepatitis C claimed as the result of VA treatment is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


